 

\$W\lo\'~h->WN--

NNNNNNNNN---¢-¢---__._.._.,_.
OQ\lO\Ul-§WN'-'O\Q°°\lc\llt¢l>b)~'-'O

 

 

Case 3:17-cv-OO;159-MMD-CBC Document 31 Filed 03/01/19 Page 1 of 3

AARON D. FORD
Attomey General
ROBERT W. DELONG, Bar No. 10022
Deputy Attomey Genera|
State of Nevada
Bureau of Litigation
Public Safety Division
100 N. Carson Street
Carson City, NV 89701-4717
Te|: (775) 684-1120
E~mail: rdelong@ag.nv.gov

Attorneys for Defendants

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
KEVIN ROHN GILL, Case No. 3:17-cv-00159-MMD-CBC
Plaintiff, MOTION TO EXTEND THE DEADLINE
TO RESPOND TO PLAINTIFF’S
vs. “REQUESTS FOR INTERROGATORIES
AND PRODUCTION OF DOCUMENTS
ROMEO ARANAS, et al., PURSUANT TO FED. R. CIV. P. 33 AND 34.”

Defendants.

Defendants, Dr. Romeo Aranas, Candis Brockway, and Jonathan Perry, by and through counsel,
Aaron D. Ford, Nevada Attomey General, and Robert W. DeLong, Deputy Attomey Genera|, hereby
move to extend the deadline to respond to Plaintiff’s Requests for Interrogatories and Production of
Documents Pursuant to Fed. R. Civ. P. 33 and 34.

This is an inmate civil rights action brought pursuant to 42 U.S.C. § 1983. Plaintiff Kevin Gill
(P|aintifl) is an inmate in the custody of the Nevada Department of Corrections (NDOC).

Federal Rule of Civi| Procedure 6(b)(l) governs enlargements of time and provides as follows:

When an act may or must be done within a specified time, the court may,
for good cause, extend the time: (A) with or without motion or notice if
the court acts, or if a request is made, before the original time or its
extension expires; or (B) on motion made after the time has expired if the
party failed to act because of excusable neglect.

'l`he proper procedure, when additional time for any purpose is needed, is to present a request for
extension of time before the time fixed has expired. Canup v. Miss. Val. Barge Line Co., 31 F.R.D. 282
l

 

-ldb-|N

\O°°\lG\Lh

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-00159-MMD-CBC Document 31 Filed 03/01/19 Page 2 of 3

(W.D. Pa. 1962). Extensions of time may always be asked for, and usually are granted on a showing of
good cause if timely made under subdivision (b)(l) of the Rule. Creedon v. Taubman, 8 F.R.D. 268
(N.D. Ohio 1947). The present deadline for Defendant Romeo Aranas to respond to “Plaintiff’s
Requests for lnterrogatories and Production of Documents Pursuant to Fed. R. Civ. P. 33 and 34” is
today, March 1, 2019.

Defendants seek an enlargement of time to respond because Defendant Romeo Aranas is out of
the country on vacation until March 19, 2019. Defendants respectfully request that the deadline to
respond to Plaintift`s discovery be extended for 45 days. If granted, the new deadline to respond to the
discovery would be Friday, April 12, 2019.

Good cause exists to extend the time to file this motion. This request is made in good faith and
not for the purpose of delay. Defendants respectfully submit that none of the parties will be prejudiced
by the extension of time sought.

Dated March l, 2019.

AARON D. FORD
Attomey General

By: /W wn©%

ROBERT W. DELONG
Deputy Attomey General
Bureau of Litigation
Public Safety Division

Attorneysfor Defendants

4 S SO ORDERED
/ /

1“44_»

   
 

 

 

\o¢°\lO\Ll\-l>wN-‘

NNNNNNNNNo-¢-c-¢-o-¢-_¢_»o-_¢
m\lo\(/IAWN_‘C\°®`I¢\`J\AWN_O

 

 

Case 3:17-cv-00159-MMD~CBC Document 31 Filed 03/01/19 Page 3 of 3

CERTIFICATE OF SERVICE
l certify that I am an employee of the Ofl`lce of the Attomey General, State of Nevada, and that
on March l, 2019, l caused to be deposited for mailing, a true and correct copy of the foregoing,
MOTION TO EXTEND THE DEADLINE TO RESPOND TO PLAINTIFF’S “REQUESTS FOR
INTERROGATORIES AND PRODUCTION OF DOCUMENTS PURSUANT TO FED. R. CIV.
P. 33 AND 34,” on the following:

Kevin Rohn Gill #89919
High Desert State Prison
P.O. Box 650

Indian Springs, NV 89070

diana/4

An employee of/lhe g
Office of the Attomey General

 

